Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
Claims 1, 4-6 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Applicant’s amendment with respect to claim 1, has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the limitation, “0.2% (w/w) Delphinidin”. The specification only recites that “To this base, we added Delphinidin to make a topical cream with 1.0% (w/w) of Delphinidin. Alternatively, one could use as little as about 0.08% (w/w) or as much as >10% (w/w)” employing said particular base. See page 10, lines 3-5 of the specification. The specification does not teach a topical cream comprising Delphinidin in an amount of, for example 0.2 % (w/w) or 0.15 % (w/w) etc.
Any claim containing limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement. See MPEP § 2163- § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK DEOK HOON et al. (KR20080102751, PTO-892 of record; English Translation used in the rejection).
PARK DEOK HOON et al. discloses a composition for improving skin conditions comprising delphinidin as an active agent in an amount of 0.0001-10.0 % by weight. See claims 1-3, 5, 6. The composition is a cosmetic composition and can be in the form of solution, suspension, emulsion, paste, gel, cream. See claims 7, 8. Creams containing 0.01 %, 0.1 % and 1 % delphinidin in a cream base are taught; meets instant effective amount; meets topical cream base; and meets instant topical cream composition. See page 9, lines 3-4 of English Translation; page 9, paras 1, and 2. It is taught that the composition is used for improving skin conditions. See claims 1, 8. It is taught that delphinidin has anti-oxidant properties and the composition therein can be used for treating aging (see page 5, line 1). See page 1, bottom para.
It is pointed out that the cream composition containing delphinidin 0.1 %  in a cream base can be applied topically and meets the topical cream composition as in instant claims. 

PARK DEOK HOON et al. anticipates instant claim 1.

Response to Arguments
Declaration filed by BERTOGLIO has been considered. The Declaration recites that for topical application, the amount of Delphinidin must be not more than about 0.2 % (w/w). See para 4, of the Declaration. Concentrations above about 0.2% (w/w) Delphinidin, the Delphinidin precipitates from solution and forms a solid crust. See para 6, of the Declaration. Further the Declaration states that “The artisan familiar with the solubility of Delphinidin and reading the instant Specification for guidance on what amount is effective to ameliorate dermal inflammation due to rosacea, would thus interpret claim 1 to be limited to Delphinidin of about 0.2% to about 0.08% (w/w)”. See para 5, of the Declaration. 
Applicant’s remarks have been considered. It is pointed out that the upper bound of 0.2 % (w/w) of Delphinidin that the Declaration provided is by employing specific topical cream base comprising water, ethylhexyl palmitate, zemea propanediol, triethanolamine, triethanolamine, Lavandula angustifolia oil, decyl glucoside, gluconolactone, sodium benzoate, C10-30 alkyl acrylate cross-polymer, xanthan gum and sodium metabislufite as preservative. Instant claims do not recite any particular cream base and one cannot generalize that precipitate occurs employing other cream bases or any cream base with different ingredients, and thus the upper bound of 0.2 % (w/w) of Delphinidin in a topical cream base only applies to the particular cream base as in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over PARK DEOK HOON et al. (KR20080102751, PTO-892 of record; English Translation used in 
PARK DEOK HOON et al. is applied as discussed above.
PARK DEOK HOON et al. does not teach employment of delphidin-3-O-glucoside i.e teaches delphinidin.
Deroles et al. discloses topical product comprising a) at least one anthocyanin such as delphinidin, and b) at least one lipid. It is taught that anthocyanin can be monoglycoside (see claim 31; TABLE 2, wherein delphinine-3-O-glucoside is taught) or diglycoside such as 3, 5-di-O-glycoside (see claims 32, 38); and has O-glycosylation at one or more of the 3-, 5-, 7-, 3'- or 5' positions. See claims 25, 46. It is taught that Anthocyanins are naturally occurring in many plants and can serve as pigments to impart a wide range of colours and can be used in cosmetics, topical cream. See paras [0003], [0044], [0048]. Anthocyanin pigments are biodegradable and water soluble; in addition they are reported to possess antioxidant properties. See para [0003].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ 0.1 % (w/w) delphidin-3-O-glucoside in the cream taught by PARK DEOK HOON et al. because 1) PARK DEOK HOON et al. teaches composition in the form of cream for improving skin conditions comprising delphinidin as an active agent in an amount of 0.0001-10.0 % by weight; Creams containing 0.01 %, 0.1 % and 1 % delphinidin in a cream base are taught; PARK DEOK HOON et al. teaches that delphinidin has anti-oxidant properties and the composition therein can be used for treating aging, 2) Deroles et al. teaches that anthocyanin pigments have antioxidant properties and anthocyanin pigments such as 
Response to Arguments
Applicant did not file any other arguments with the RCE filed on 09/17/2021.

3) Claims 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over PARK DEOK HOON et al. (KR20080102751, PTO-892; English Translation used in the rejection) as applied to claim 1 above, and further in view of Tsubota et al. (US 2015/0359812, PTO-892).
PARK DEOK HOON et al. is applied as discussed above.
PARK DEOK HOON et al. does not teach employment of delphidin-3-O-glucoside i.e teaches delphinidin.
PARK DEOK HOON et al. does not teach employment of delphinidin-3-O-sambubioside-5-O-glucoside, delphinidin-3, 5-O-diglucoside, delphinidin-3-O-sambubioside, delphinidin-3-O-glucoside.
Tsubota et al. teaches a therapeutic composition for treating dry eye comprising at least one or more of active substances delphinidin-3-O-sambubioside-5-O-glucoside, delphinidin-3,5-O-diglucoside, delphinidin-3-O-sambubioside, delphinidin-3-O-glucoside. See abstract; page 3, Chemical Formula (2), CHART 1; paras [0046]-[0048]. It is taught that delphinidin-3-O-sambubioside-5-O-glucoside, delphinidin-3, 5-O-diglucoside, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ 0.1 % (w/w) delphinidin-3-O-sambubioside-5-O-glucoside, delphinidin-3,5-O-diglucoside, delphinidin-3-O-sambubioside, and delphinidin-3-O-glucoside in the cream taught by PARK DEOK HOON et al. because 1) PARK DEOK HOON et al. teaches composition in the form of cream for improving skin conditions comprising delphinidin as an active agent in an amount of 0.0001-10.0 % by weight; Creams containing 0.01 %, 0.1 % and 1 % delphinidin in a cream base are taught; PARK DEOK HOON et al. teaches that delphinidin has anti-oxidant properties and the composition therein can be used for treating aging, 2) Tsubota et al. teaches that delphinidin-3-O-sambubioside-5-O-glucoside, delphinidin-3,5-O-diglucoside, delphinidin-3-O-sambubioside, delphinidin-3-O-glucoside have antioxidant properties. One of ordinary skill in the art at time of invention would have been motivated to include delphinidin-3-O-sambubioside-5-O-glucoside, delphinidin-3,5-O-diglucoside, delphinidin-3-O-sambubioside, and delphinidin-3-O-glucoside in the cream taught by PARK DEOK HOON et al. with reasonable expectation of success of obtaining a topical cream composition with additive antioxidant properties that can be used for treating aging.

Response to Arguments
Applicant did not file any other arguments with the RCE filed on 09/17/2021.


ES 2618952T3 or US 20110268825
  KR 2011017599: 
STN SEARCH: AB   This invention relates to a composition containing polyphenol compds, such as myricetin, quercetin, luteolin, and delphinidin.  The composition inhibit the formation of SNARE complex, prevents the release of neurotransmitter based on action of SNARE complex, and reduces skin pores.
KR 2012037202: 

 US 9827311;
IN 2009CH00841…STN: composition contains delphinidin-3-O-rutinoside 5-7 %, can be in the form of cream; 
US 2004/0037857.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627